Citation Nr: 0838573	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-26 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently assigned a 20 
percent disability evaluation.

2.  Entitlement to an increased evaluation for right 
sciatica, currently assigned a 10 percent disability 
evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his daughter
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

A hearing was held on June 9, 2008, in Sioux Falls, South 
Dakota, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The Board further observes that the veteran's appeal had 
originally included the issue of entitlement to TDIU; 
however, the veteran submitted a statement in June 2008 in 
which he indicated that he would like to withdraw his appeal 
on that issue. See 38 C.F.R. § 20.204 (2007).  Accordingly, 
the issue of entitlement to TDIU no longer remains in 
appellate status and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for remand:  To provide the veteran with the 
pertinent rating criteria and to afford him a more recent VA 
examination.


The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

In this case, the May 2006 rating decision denied the 
veteran's claim for an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine.  During the 
pendency of the appeal, a July 2007 rating decision increased 
that evaluation to 20 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 and also assigned a separate 10 percent 
disability evaluation for right sciatica pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8720.  The RO 
subsequently issued a statement of the case (SOC) in July 
2007, which did provide the veteran with the rating criteria 
under Diagnostic Codes 5295, 5242, and 5243, including the 
General Formula for Diseases and Injuries of the Spine and 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  However, the SOC did not contain 
the pertinent rating criteria for the veteran's right 
sciatica, including Diagnostic Code 8720.   Therefore, the 
Board finds that the veteran should receive notice of the 
criteria pertinent to sciatica.

In addition, the Board notes that the veteran was afforded VA 
examinations in April 2006 and May 2007 in connection with 
his claim for an increased evaluation.  During those 
examinations, the veteran had denied having any bladder or 
bowel problems.  However, he later submitted VA medical 
records dated in December 2007 indicating that he had a new 
change in bladder and bowel function.  The veteran contended 
at his June 2008 hearing that such problems were neurological 
manifestations of his service-connected spine disability.  
Therefore, the Board is of the opinion that a VA examination 
is in order in this case for the purpose of ascertaining the 
current severity and manifestations of the veteran's service-
connected degenerative disc disease of the lumbar spine and 
right sciatica.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:


1.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
service-connected degenerative disc 
disease of the lumbar spine and right 
sciatica.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected spine and neurological 
disabilities.  The examiner should 
report all signs and symptoms 
necessary for rating both of the 
veteran's disabilities under the 
rating criteria.  In particular, the 
examiner should document the range of 
motion of the spine in degrees, state 
the total duration of incapacitating 
episodes over the past 12 months, and 
identify all neurological 
manifestations.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as 
should any additional disability due 
to these factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2007), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.


2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should set 
forth all applicable laws and 
regulations, including the rating 
criteria for right sciatica, including 
Diagnostic Code 8720.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


